FILED
                            NOT FOR PUBLICATION                                JUN 20 2011

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AMARA KAMARA,                                    No. 07-72032

              Petitioner,                        Agency No. A095-400-536

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 9, 2011
                               Seattle, Washington

Before: REINHARDT, W. FLETCHER, and RAWLINSON, Circuit Judges.

       Amara Kamara, a native and citizen of the Sierra Leone, petitions for review

of the BIA’s decision denying his petition for asylum, withholding of removal,

CAT protection, and humanitarian asylum. We deny the petition for review.

       The BIA found that Kamara was not credible because, among other things,

he testified inconsistently about his father’s death and his mother’s behavior after


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
his father was killed. Because his father’s death was a central event in Kamara’s

claim of persecution, any significant, unexplained discrepancies in his testimony

about it go to the heart of his claim. Chebchoub v. INS, 257 F.3d 1038, 1043 (9th

Cir. 2001).

      Kamara said at some points that his father was killed when he attempted to

keep RUF rebels from entering the family compound, and at other points that he

was killed for refusing to join the rebel forces. Kamara also gave different

versions of his mother’s reaction before admitting that he did not know what had

happened to her. Although Kamara was given many chances to reconcile the

inconsistent statements, he did not do so. The record does not compel reversal of

the BIA’s conclusion that Kamara’s inability to describe one of the central events

in his history indicated that he was not testifying credibly. See Don v. Gonzales,

476 F.3d 738, 741-42 (9th Cir. 2007).

      Because substantial evidence supports the BIA’s adverse credibility finding,

Kamara has not shown that he is entitled to asylum, withholding of removal, CAT

protection, or humanitarian asylum.

      PETITION DENIED.




                                          2